DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment

This office action is in response to applicant’s amendment filed on December 21, 2020 in response to PTO office action mailed on July 24, 2020.  Amendment has been entered.

Claims 21, 24, 30, 33, 36 have been amended.  Claim 25 and 34 have been cancelled.  As a result, Claims 21-24, 26-33 and 35-40 are pending. 

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on February 01, 2021 linking the current application with its parent applications Serial number 15,298,324, filed 10/20/2016 now U.S. Patent No. 10,346,492, and application Serial number 13/538,425, filed 06/29/2012, now U.S. Patent No. 9,501,572.

A Terminal Disclaimer filed on February 01, 2021 has been approved and entered.

Allowable Subject Matter

Claims 21-24, 26-33 and 35-40 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to reach or suggest the claimed limitations as recited in the independent claims 21, 30 and 36.
Specifically, the closest cited prior art, the combination of Ramaswamy et al. (US 2009/0210385 A1) with Malik et al (US 2010/0191727 A1) fails to teach the claimed limitations as recited in the amended independent claims.  Therefore, the 35 U.S.C. rejection of claims 21-24, 26-33 and 35-40 has been withdrawn.  Thus, claims 21-24, 26-33 and 35-40 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion


the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164